*309On the trial it appeared that the prisoner and one Hart were hodmen, engaged in carrying bricks from a pile in the street on to a building that was being erected. Cogan, the deceased, was a cartman, and drove his cart close up to the pile of bricks, in order to get a load of sand. While at the head of his horse, backing the cart toward the pile of bricks, Hart picked tip his hod, ran toward Cogan, and struck at him with it. Cogan intercepted the blow with one hand, and caught hold of Hart with the other. While they were thus clinched, the prisoner approached from the other side of the horse, and with his hod struck Cogan a blow on the back of his head, and knocked him down. The prisoner then filled his hod and resumed his work, and Cogan was put into his cart and carried home, where in an hour’s time he died.
On a post mortem examination it appeared that there was no external appearance of a wound, but a bruised spot was found near the left ear, on the inside of the scalp, about two inches square. On removing the scalp it was found that the skull was fractured from an inch above the ear to the base of the skull. Immediately under the crack was a large clot of ^ blood, weighing at least three ounces, pressing down on the brain. The general appearance of the patient was healthy, but the brain was compressed by the blood, and that caused the death. The bone of the skull was not depressed but a blood vessel had been broken. It required a severe blow to produce such a result.
When Cogan was carried home, the prisoner fled from the building and hid himself.
For the defense no evidence was given except that the prisoner was a sober, peaceable, industrious man, with a wife and three children, and had been at work on that building only two or three dáys, while the deceased had been employed there a much longer time.
The Judge charged the jury, that there being no dispute that the prisoner had committed the homicide, the only question for them to determine was the nature and quality of the act.
*310It was neither justifiable nor excusable homicide, but was either murder or manslaughter.
In order to determine that it was murder, the jury must be satisfied of one of two things, either that the prisoner, when he struck the blow, intended to kill, or that what he did was imminently dangerous to others, and evinced a depraved mind, regardless of human life.
In the inquiry whether there was an intention to kill, it would be proper for them to search for any conceivable motive for taking life, such as previous ill-feelings, or a subsisting quarrel at the moment between the deceased and the prisoner, and, on the other hand, to ask whether the prisoner’s action had not been rather the promptings of a desire on his part to release his follow hod-carrier from the grasp of a man much stronger than he was.
And then, as to the other alternative, the jury must find not only that the act was imminently dangerous to others — as striking a man with a hod on the back of his head unquestionably was—but they must also find in the prisoner a depraved mind, regardless of human life. And on that point, evidence of a previous life as a peaceable, quiet man, was of great importance.
For where there was no intention to effect the death of any one, the offense could not be murder, unless there was a union of the elements of an act imminently dangerous, evincing a depraved mind, regardless of human life; such as firing a gun into a crowd, or turning loose among them a wild and savage animal, etc.
The verdict was guilty of manslaughter.